Citation Nr: 1123718	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-27 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the appellant made an irrevocable election for educational benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).

2.  Whether the denial of payment in the amount of $3,232.00, for the Study Abroad Program in Mexico, under Chapter 33, Title 38, U. S. Code, The Post-9/11 GI Bill, was proper.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant began serving on active duty in August 1992, and continues to be on active duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claims.  In his July 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The record does not contain a statement from the appellant acknowledging that he was making an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program.

2.  The Study Abroad program to Mexico, in the summer of 2010, was avocational or recreational, and was not approved by VA for enrollment.


CONCLUSIONS OF LAW

1.  The criteria for an irrevocable election for educational benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2010); 38 C.F.R. § 21.9520 (2010).


2.  The criteria for reimbursement of educational benefits under the Post-9/11 GI Bill program, in the amount of $3,232.00, have not been met.  38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.4252, 21.9520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Election of Educational Benefits

In January 2008, the appellant filed an application for educational assistance under the MGIB program.  See generally 38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7050(a) (2010).  In February 2008, the appellant was notified that he was entitled to benefits for an approved program of education or training under the MGIB.  See VA Letter, February 7, 2008.  

In an undated application for VA education benefits, the appellant requested information to determine whether he was eligible for educational benefits under the Post-9/11 GI Bill.  See generally 38 U.S.C.A. §§ 3301-24 (West 2002 & Supp. 2010); 38 C.F.R. § 21.9520 (2010).  In June 2009, the appellant was notified that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill, beginning August 1, 2009.  The letter also informed the appellant that individuals electing to receive Post-9/11 GI Bill benefits by relinquishing eligibility under the MGIB, could also receive educational assistance for training programs that were not authorized to be available under the provisions of the Post-9/11 GI Bill, but were available under the relinquished benefit.

In November 2009, the appellant submitted a letter to VA, requesting a change of educational benefits from the Post 9/11 GI Bill program back to the MGIB program.  In May 2010, the RO informed the appellant that under current law and policies, VA was unable to grant his request.  In doing so, the RO determined that the appellant's election of benefits under the Post 9/11 GI Bill was irrevocable.



Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.  However, in implementing this new law, VA promulgated 38 C.F.R. § 21.9520 which states as follows:  An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she--

(a)  Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,--

      (1)  Continues on active duty;

(2)  Is discharged from service with an honorable discharge;

(3)  Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

(4)  Is released from service characterized as honorable for further service in a reserve component; or

      (5)  Is discharged or released from service for--

(i)  A medical condition that pre-existed such service and is not determined to be service-connected;

(ii)  Hardship, as determined by the Secretary of the military department concerned; or

(iii)  A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b)  Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c) (1)  After meeting the minimum service requirements in paragraph (a) or (b) of this section--

(i)  An individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30, or 10 U.S.C. Chapter 106a, 1606, or 1607;

(ii)  A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. Chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33; or

(iii)  A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. Chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.



(c) (2)  An individual may make an irrevocable election to receive benefits under this Chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this Chapter to the Department of Defense, or submitting a written statement that includes the following--

(i)  Identification information (including name, social security number, and address);

(ii)  If applicable, an election to receive benefits under Chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill--Active Duty (Chapter 30) program.");

(iii)  The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009.").  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and

(iv)  An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").

Important for this decision, 38 C.F.R. § 21.9520(c)(2) specifies four specific criteria which must be met before an irrevocable election for educational benefits under the Post-9/11 GI Bill have been met.  Notably, the criteria set forth under 38 C.F.R. § 21.9520(c)(2) uses the conjunctive phrase "and" which means that irrevocability does not occur unless all criteria have been met.  See generally Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive "and' in a statutory provision means that all of the conditions listed in the provision must be met).

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(2) have not been met as the record does not contain a statement from the appellant acknowledging that he was making an "irrevocable" election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program.

In so deciding, the Board has carefully reviewed the VA Form 22-1990 filed by the appellant.  This document does not contain any notice that an election for benefits under the Post-9/11 GI Bill program was irrevocable.  Additionally, this document does not contain any acknowledgement on the part of the appellant that he was aware of the irrevocability criteria.

Quite simply, the new regulation promulgated by VA requires an acknowledgement by the appellant that his election for educational benefits under the Post-9/11 GI Bill program was irrevocable before such election becomes irrevocable.  The irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2)(iv) have not been met.  Therefore, the Board must find that the appellant did not make an irrevocable election for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB.  The appeal is granted.

III.  Reimbursement of Educational Expenses

In May 2010, the appellant submitted a request to VA to cover costs associated with a summer 2010 Study Abroad program to Cuernavaca, Mexico, in the amount of $3,232.00.  The appellant stated that he had essentially been given a period of 18 months (from January 2009 through July 2010) to obtain his Bachelors degree.  He further stated that completing his degree was crucial for him to retain the rank of Captain.  In order to complete his degree in the time allotted, the appellant stated that he must participate in the Study Abroad program to Mexico, for which he would receive two credits for Spanish language classes.  Both of these credits were needed to successfully complete his degree requirements for graduation.

The appellant stated that the VA School Certifying Official for Columbus State University informed him that VA would pay for actual class tuition and fees, but not for the additional fees of $3,232.00 associated with the Study Abroad program.  Upon calling the VA Education Benefits phone number, the appellant reported that he was told on three separate occasions that if the Study Abroad program supported his degree requirements, that VA would cover the additional cost as long as it did not exceed the highest in-state tuition amount for Georgia.  The appellant stated that he later spoke with the Education Liaison Representative for Georgia, who informed him that this was untrue, especially when there were other means of achieving the degree.  The appellant asserted that he did not have any other means of completing his degree on time, and had no choice but to participate in the Study Abroad program.  Accordingly, he asserts that he is entitled to reimbursement of $3,232.00 for the course.

The appellant's eligibility to received educational assistance under Chapter 33 is not at issue.  Thus, the question before the Board is whether the appellant is entitled to reimbursement of his expenses associated with the summer 2010 Study Abroad trip to Mexico.  38 C.F.R. § 21.4252 sets forth the courses that are precluded for educational assistance.  Relevant to the appellant's claim is 38 C.F.R. § 21.4252 (b), which states when avocational and recreational classes are precluded.

Enrollment will not to be approved in any course, which is avocational or recreational in character or the advertising for which contains significant avocational or recreational themes.  The courses identified in paragraphs (b)(1), (2), and (3) of this section are presumed to be avocational or recreational in character and require justification for their pursuit.

(1)  Any photography course or entertainment course, or

(2)  Any music course, instrumental or vocal, public speaking course, or course in dancing, sports or athletics, such as horseback riding, swimming, fishing, skiing, golf, baseball, tennis, bowling, sports officiating, or other sport or athletic courses, except courses of applied music, physical education, or public speaking which are offered by institutions of higher learning for credit as an integral part of a program leading to an educational objective, or

(3)  Any other type of course which VA determines to be avocational or recreational.

(4)  To overcome the presumption that a course is avocational or recreational in character, the veteran or eligible person will be required to establish that the course will be of bona fide use in the pursuit of his or her present or contemplated business or occupation.

See 38 C.F.R. § 21.4252 (b) (2010).

Also relevant to the appellant's claim is 38 C.F.R. § 21.4252(m), which addresses courses offered under contract.

VA may not approve the enrollment of a veteran, servicemember, reservist, or eligible person in a course as a part of a program of education offered by any educational institution or entity providing the course under contract has not obtained a separate approval for the course in the same manner as for any other course as required by 38 C.F.R. §§ 21.4253, 21.4254, 21.4256, 21.4257, 21.4260, 21.4261, 21.4263, 21.4264, 21.4265, 21.4266, or 21.4267, as appropriate.

See 38 C.F.R. § 21.4252(m) (2010).

Initially, the Board notes that the appellant's initial correspondence with VA regarding the question of whether the summer 2010 Study Abroad course would be paid for, was in May 2010.  It is clear from the appellant's correspondence that he was aware of the significant likelihood that his Study Abroad course would not be paid for by VA, yet he participated in this program regardless.

In determining whether reimbursement is appropriate, the Board must first ascertain the nature of the program.  The appellant stated that the Study Abroad program afforded him with two Spanish language credits while in Mexico.  It is unclear as to what amount of recreation was involved in this particular program, but as the appellant was pursuing a degree in Communications, there is no indication that Spanish language credits were a requirement for that degree.  Thus, the program would fall under 38 C.F.R. § 21.4252(b)(3), as avocational.  Further, the record does not contain any evidence to overcome the presumption that this program was avocational or recreational in character.  The appellant has not established that Spanish language classes will be of bona fide use in the pursuit of his contemplated business or occupation.  See 38 C.F.R. § 21.4252(b)(4) (2010).

There is no indication that a separate approval for this program was issued.  In fact, it is clear that the VA School Certifying Official for Columbus State University informed him that VA would pay for actual class tuition and fees, but not for the additional fees of $3,232.00, associated with the Study Abroad program.  Thus, this program does not qualify as having been separately approved under 38 C.F.R. § 21.4252(m).

Finally, even affording the appellant the full benefit of the doubt that his degree did require foreign language credits, there is no evidence in the claims file to establish that these credits had to be earned during a Study Abroad program.  It is quite likely that the appellant had the opportunity to earn his foreign language credits on campus at Columbus State University.  As such, though the Board certainly empathizes with the appellant's need to finish his studies in the allotted time period, the $3,232.00 in additional costs he paid for the Study Abroad program to Mexico, do not fall within the definition of VA educational assistance expenses that are reimbursable.  Accordingly, the appeal is denied.





	(CONTINUED ON NEXT PAGE)
ORDER

The appellant did not make an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30); the appeal is granted.

The denial of payment in the amount of $3,232.00, for the Study Abroad Program in Mexico, under Chapter 33, Title 38, U. S. Code, The Post-9/11 GI Bill, was proper; the appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


